755 N.W.2d 749 (2008)
In re Petition for TRANSFER TO DISABILITY STATUS OF William Shaw CARPENTER, a Minnesota Attorney, Registration No. 315035.
No. A08-1440.
Supreme Court of Minnesota.
September 19, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility and respondent William Shaw Carpenter have entered into a stipulation for transfer of respondent to disability inactive status under Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR), without further proceedings, coupled with a stay of five pending disciplinary investigations concerning respondent. The stipulation and a petition for transfer to disability inactive status have been filed in the matter.
As part of the stipulation, respondent admits, for purposes of any future reinstatement proceeding, the following facts are sufficient to support a finding that respondent has violated the Minnesota Rules of Professional Conduct as follows:
a. In four separate immigration matters, respondent represented clients J.H., O.L., L.M., and C.D. In these matters, respondent failed to act with reasonable diligence, failed to adequately communicate, and failed to place fee advances in a trust account, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(3), and 1.15(a) and (c)(5).
b. In a fifth immigration matter, respondent represented client C.M.A. In this matter, respondent failed to act within the scope of his representation and failed to adequately communicate in violation of Minn. R. Prof. Conduct 1.2(a) and 1.4(a)(3).
Respondent further stipulates that upon his filing of a petition for reinstatement, the stay of disciplinary proceedings will automatically be lifted and that, in addition to the requirements of Rules 28(d) and 18, RLPR, during the reinstatement process the pending disciplinary proceeding will resume to determine whether discipline is warranted.
The court has reviewed the petition and stipulation and concludes that transfer to disability inactive status and a stay of the pending disciplinary proceedings are appropriate.
Based upon all the files, records, and proceedings herein,
*750 IT IS HEREBY ORDERED that effective immediately respondent William Shaw Carpenter is transferred to disability inactive status under Rule 28, RLPR. During the period that respondent is on disability inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. Respondent shall comply with Rule 26, RLPR (requiring notice of transfer to inactive status to clients, opposing counsel, and tribunals).
IT IS FURTHER ORDERED that the pending disciplinary proceedings concerning respondent are stayed until such time as respondent petitions for reinstatement to the practice of law under Rules 28(d) and 18, RLPR. Upon filing of a petition for reinstatement, the stay of the disciplinary proceedings will be automatically lifted, and in addition to the requirements of Rules 28(d) and 18, RLPR, the reinstatement proceedings will involve a determination whether discipline in the stayed proceedings is warranted. Respondent's stipulation, outlined above, shall be binding upon him in any reinstatement proceeding.
IT IS FURTHER ORDERED that respondent's reinstatement shall be conditioned upon a showing through expert psychological or psychiatric evidence that he has undergone treatment and is psychologically fit to resume the practice of law.
BY THE COURT:
/s/ Alan C. Page
Associate Justice